Case 1:21-cv-11259-PBS Document 1 Filed 08/02/21 Page 1 rt a S
3

 

Unued SrakCprier Coe

 

ek lvl oN deere eel

 

 

 

 

 

 

 

 

 

 

 

hota! Wadler \rsen i en No!

ation S

Li at a

ae = =

LD ose¢ Dh {i MeDenal AL Je , 3a 5 2
( ones a5 “| fe
Gecald RdelsK gs 2 §°
( Special Shes CL 5 _ = = 8

 

Jerecna then’ ya

 

 

eS spndendert—
err Dos

 

 

Ree<ponclend a

 

 

Yeritian Sec Wp OF Habeas Cocpus
Under 2:3 US. Co. sec, 2AWOME a

 

 

 

 

 

“The peltonn. al Jathoay Mende Thampsen Shas”
Deas Aiones, athsn Niaslt? Massapsea it mMakos Wo
a COVWIM ds

A eplicalic ral

 

 

 

aa A Wei = i dna, Coco's on ann
A och ae. hey a anFully Aesaine dA onde “ct bheet noel
Dasep D.

 

  

 

 

 

 

petal 2 Se hea Cai ed sKY
(Spec Neon e_ Whee = Special Shonik )

 

 

 
Case 1:21-cv-11259-PBS Document 1 Filed 08/02/21 Page 2 gs De
a

 

sa yc oO} N Doe 4 :: Vi herhies ae () ated Short a

 

 

ie we ik cK V Lwhicl, Stale 2 ANnett 2 = Neo

 

 

 

(eT SOR sha \I Ia eorivt 4 Boe oe A\tberty 14 \ayth A i ye

aco ss nee 1 ah

 

 

pai. lam Aol 1 _ esd y oy Ph yencastca oh wot

 

O sreugh arash acility ae? dQ at b ( OAR S

 

Read , Piymarh MA 62360.

 

 

 

 

B) => ale not Velo ts cause o& ny Detention —

i viesihe. snes be Cause “A i wwe Werke [~ i.

 

any Niiobe nck A Copkeock oc C pene

 

 

 

ee sepa Di. Me beedt se Goal Raileky

 

a nw Noni , 0 DOWN Por 4 titi SE a aie
Yer nce LAD Dromiszs Ay achum ae ayhis®

 

 

a a
Ap hails "Eze in breach ob

 

Ly), “Thee ‘Vpkenven A Cestmiot act sp ote (

 

Cause — Opite A Skike s —_— todica Mrotadsnoat Ve

 

 

 

(as Due 5 cee as, CNause i eC na ni2e > and boradlenlne

 

|
+o Cite. LS dividual \: ve re: i Tadtreat AN =

 

Daseeh D. “Me Draal A Ye, Coral d Po ddls

 

ere ee abo Serer as, tae

 

Pol iano Ww Coslody Lyithnut- Oo Ch gp gal bie

 

a — ae agaiasy Ane Manel i «Woe _ Praceds = as

 

 

 

Vat SeoCorts Ap 4 i PEE ma he aed dicta | “

Hetal be doce ne Ca Deprice

 

 

Bae MMascoy’ Lewene. Va hbo a Land A mpractt ecina

   

 

Co, 54 US 972, , 6 Mow. 292 ,275 |
LS 1S ied 372. (yes). dnd because Bela

 

 

 

 

acs 8 “classic . Privale | Unelitinable sabealbbe ,
——— ee at = ———
Case 1:21-cv-11259-PBS Document1 Filed 08/02/21 Page 3 of 5
SofS

>

 

ciaht — ioeety= ‘Ate\ness , STS U.S. , at [as |S. Ce
. eal 7

 

 

has 1a L sad 2A 4 invoice’ 4 The
Laban . Or 2. individ sal ae andbhesonclar the

 

Lai as Ad Sined See SA

 

 

U.S. 460 3, 5. Cy 4. a Wo LFA. 22 Y7*

 

 

om?!
C2cit> ject Cornwell v. Bensen ZASE eu S,
29.) BE, 5) Sh. 5 Ch aoe Tle | Ed. Sag d432):

 

ae i=. Ae _ kLoOenN dhe at — ho watt ay

 

 

 

(Mrton2 Meniz ; LHe ac Yhey- Musa by law establish
ae A\. 5 Q iy

peach ae
ri koto Pa

 

 

Los +o an \n eer the Rastondaas> _| jability 4s (
WN on herbane hs Pelee SCan Loe Ags ,

 

 

his ala Ssi — Pe wate Unolitnable absol te, cha kt —
7 I (—=j—

 

 

 

 

 

\heeky bechy. fie i fie rat 7 in On y¥ Coure at
iSaseplh A. Me \ baal Dz IC, / CoS | a aK y 7

 

 

[eee Mena ; “JOHN DOE Viet a ae Clair agalas—

 

 

mt a ah 6btai fatal 4 LA G43 epee a as rt Ori.

 

b>. hess euicbactey Ae Aden n She Polit; land £ Jeseph

 

®. “Mc Diaatd_ “7! Breil PP ach all Ky Mag

 

 

Menir an AB ee Dos. a a Pct ceniler Abbincins Ban

 

 

crepes my Cassie Pencale» uaalienel oo aisedttrey

 

 

 

[etapa liapby= abseet a Sadietal “Weoql—clactay
Which tht obines a dame daan st the

A Cstndl/ at oe, ala D, Me “Donald oe : .

    

 

Coral d_ Pid. di totae ac Mo ia— i an Tsien
DOE ia Miel _& atte Geta 5s Osada

 

Phe, eas atk Vi

 

 

 

 
Case 1:21-cv-11259-PBS Document1 Filed 08/02/21 Page 4 of 5
a
=>

 

Raye an

 

 

 

“ear She wea Sons Sust seed or , Kaban ys

 

L oo oth: oeapeon eax Aba!

 

5; i Flies ob ieee. LA Va cite si Hehe c aS —

 

Oe Mh

CPS curenan dine, —Sa5 o "sue eh ay Me eo nal rear

>>)

 

Derald Rs dels D rtoae’ Moniz. dune. eC

 

 

MWN\oe Ve <a5n Lecllicy_ Ae peee Aono the bod x a
onan

     

 

a. ere YS

oe! ade QO ma Na

       

 

 

Wen,

 

f i} Vis Cguct Cp pnduct % hearing. aA. A Lng. ij of

 

 

 

EE TRL Ry AI a MX

 

pr di sly begins CQ ’ “L Melk as Mone

f=

 

tb
(>?

 

 

ThempsoaS be Delerc Aranrene ~~ va

 

Dike mica and. Ko steaiet A rice cippliceckiag

 

 

Deir! “tf oo as {

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-11259-PBS Document1 Filed 08/02/21 Page 5 of 5

For S

olentanilbaas athon Mend aK ampsod., | daclack er
, penalty Fes pany’ Hat thane tad hs
Hon and Pat iS Cantetts are peve
orci Cacrect so jhe. boast & ——

 

 

 
